Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This office action is in response to RCE filed on 3/8/2021.
Claims 1, 3-9, 11-14, 16, 19-20, 25-29 are allowed. Claim(s) 1, 9, 20 is/are independent claims. Claim(s) 2, 10, 15, 17, 18, 21-24, is/are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Allan T. Sponseller (38, 318) on 3/19/2021.
The application has been amended as follows: 
In the Claims: 

1.	(Currently Amended) In a digital content generating environment, a method, implemented by a computing device, of associating an annotation with an object in a digital document, the method comprising:
converting, using a computing device, the digital document from a first format to a second format, the digital document including the object;

receiving, using the computing device, the digital document in the second format from the addition computing device, the digital document including an annotation associated with the object;
converting, using the computing device, the digital document with the annotation from the second format to the first format;
importing the annotation from the digital document in the second format, wherein the annotation is a path comment, the importing including:
identifying multiple candidate objects, rather than other annotations, in the digital document in the first format that overlap the annotation;
determining that two or more overlap 
identifying a hierarchical order associated with the two or more candidate objects;
determining a single candidate object from the two or more candidate objects at a highest level in the hierarchical order; and
associating the annotation with the single object at the highest level in the hierarchical order 
receiving, using the computing device, a user input moving the object to a modified location in the digital document in the first format;
maintaining, by the computing device, the association between the annotation and the object in the digital document in the first format; and
outputting, by the computing device, the object and the associated annotation at the modified location.

2.	(Canceled).

3.	(Previously Presented) The method as described in claim 1, wherein the path comment is based on a free-form shape, a line segment, a polygon, or text box.

4.	(Original) The method as described in claim 1, wherein the user input moving the object to a modified location comprises:
changing a sequence of a page from multiple pages included in the digital document, the page including the object and the associated annotation.

5.	(Original) The method as described in claim 1, wherein the user input moving the object to a modified location comprises:
changing a location of the object located on a page in the digital document.

6.	(Original) The method as described in claim 1, further comprising:
assigning a persisting identifier to the annotation, the persisting identifier being based on the first format.

7.	(Original) The method as described in claim 1, wherein the second format is a PDF format.

8.	(Original) The method as described in claim 1, wherein the object in the digital document includes text, digital images, or digital content that comprises one or more shapes and configurations.

9.	(Previously Presented) In a digital content generating environment, a system of associating an annotation with an object in digital content, the system comprising:
a conversion module implemented at least partially in hardware of a computing device to convert a digital document from a first format to a second format, the digital content including the object;
a content transmission module implemented at least partially in hardware of the computing device to transmit the digital document in the second format;
a content reception module implemented at least partially in hardware of the computing device to receive the digital document in the second format with the 
the conversion module configured to convert the digital document in the second format that includes the annotation into the first format;
an importation module implemented at least partially in hardware of the computing device to import the annotation from the digital document in the second format into the digital document in the first format, wherein the annotation is a point comment and the importation module imports the annotation by:
identifying coordinate data defining the annotation in the digital document in the second format;
mapping the coordinate data defining the point comment in the second format with corresponding coordinate data in the digital document in the first format;
identifying multiple objects, rather than other annotations, in the digital document in the first format that overlap the annotation;
identifying a hierarchical order associated with the multiple objects;
determining a candidate object from the multiple objects at a highest level in the hierarchical order; and
identifying the candidate object at the highest level in the hierarchical order as the object associated with the point comment;
a document editing module implemented at least partially in hardware of the computing device to receive a user input moving the object to a modified location in the digital document in the first format; and
a deep linking module implemented at least partially in hardware of the computing device to maintain the association between the annotation and the object.

10.	(Canceled).

11.	(Previously Presented) The system as described in claim 9, wherein

the importation module imports the annotation by:
comparing the first format document identifier stored by the conversion module with a second format document identifier associated with the digital document in the second format; and
mapping the annotation from the digital document in the second format to the digital document in the first format if the first format document identifier matches the second format document identifier.

12.	(Previously Presented) The system as described in claim 9, wherein the annotation is a text comment, a path comment, or a point comment.

13.	(Previously Presented) The system as described in claim 12, wherein the importation module imports the path comment by:
identifying coordinate data associated with the path comment included in the digital document in the second format; and
mapping the coordinate data of the path comment in the digital document in the second format with corresponding coordinate data in the digital document in the first format.

14.	(Previously Presented) The system as described in claim 13, further comprising the importation module identifying, as the multiple objects, two or more objects that satisfy a threshold.

15.	(Canceled).

16.	(Original) The system as described in claim 12, wherein the importation module imports the point comment by:

mapping the coordinate data defining the point comment in the second format with corresponding coordinate data in the digital document in the first format; and
expanding the corresponding coordinate data in the first format of the digital document; and
using the expanded coordinate data as the corresponding coordinate data in the digital document in the first format.

17.	(Canceled).

18.	(Canceled).

19.	(Original) The system as described in claim 9, further comprising the deep linking module assigning a persisting identifier to the annotation, the persistent identifier defining the association between the object and the annotation and the annotation and a page of the digital document.

20.	(Currently Amended) In a digital content generating environment, a computing device comprising:
a processor; and
computer-readable storage media having stored thereon multiple instructions that, responsive to execution by the processor, cause the processor to perform operations comprising:
converting a digital document from a first format to a second format, the digital document including an object;
transmitting the digital document in the second format to an additional computing device;
receiving the digital document in the second format, the digital document including an annotation associated with the object;

importing the annotation from the digital document in the second format, wherein the annotation is a path comment, the importing including:
identifying multiple candidate objects, rather than other annotations, in the digital document in the first format that overlap the annotation;
determining that two or more overlap 
identifying a hierarchical order associated with the two or more candidate objects;
determining a single candidate object from the two or more candidate objects at a highest level in the hierarchical order; and
associating the annotation with the single object at the highest level in the hierarchical order 
receiving a user input moving the object to a modified location in the digital document in the first format;
maintaining the association between the annotation and the object in the digital document in the first format; and
outputting the object and the associated annotation at the modified location.

21-24.	(Canceled).

25.	(Previously Presented) The computing device as described in claim 20, wherein the path comment is based on a free-form shape, a line segment, a polygon, or text box.

26.	(Previously Presented)  The method as described in claim 1, the object comprising one or more of an image, a shape, and a color in the digital document, the annotation comprising a digital input that appears on or near the object.  

27.	(Previously Presented)  The method as described in claim 1, the importing further including:
determining a summed width of pages in the digital document in the first format; 
determining whether there is overlap between the summed width and coordinate data of the annotation from the digital document in the second format; and
in response to determining there is no overlap between the summed width and the coordinate data of the annotation from the digital document in the second format, associating the annotation with an unmapped page section.  

28.	(New) The computing device as described in claim 20, wherein the user input moving the object to a modified location comprises:
changing a sequence of a page from multiple pages included in the digital document, the page including the object and the associated annotation.

29.	(New) The computing device as described in claim 20, wherein the user input moving the object to a modified location comprises:
changing a location of the object located on a page in the digital document.


Allowable Subject Matter
Claims 1, 3-9, 11-14, 16, 19-20, 25-29  are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant’s arguments filed 3/8/2021 (see pages 13-15) are persuasive. 

The following references were considered, these references teach: 

Nelson; Steven A. et al. US 20200293607 teaches overlapping threshold for document portions such as: words, phrases, sentences, images, paragraphs, and sections.
Matskevich; Stepan Evgenyevich et al. US 20190294665 identify sets of information objects which have overlapping textual annotations, threshold number of words.
Massand; Deepak US 20140222853 degree of overlap between the first annotation content and second annotation content. 
Gormish; Michael et al. US 20150248390 teaches determining which content strokes are associated with based on the overlap.
Lin; Zhouchen et al. US 20070174761 annotation threshold overlap.
SEVENSTER; MERLIJN et al. US 20160048987 teaches two overlap regions, with the sum of an area, annotation exceeds threshold, (may be relevant to claim 27 as well).
However, these references in combination with the references already cited, do not teach the amended claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See PTO-892: Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SCOTT T BADERMAN can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Email: benjamin.smith@uspto.gov



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144